Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 1 of 14 PageID #: 74




                        SETTLEMENT AND RELEASE AGREEMENT

         The Settlement and Release Agreement ("Agreement") is entered into effective November

 , 2018 by and between ALEXANDER HARTNELL (hereinafter referred to as the "Plaintiff"), and

 STAUBITZ MEAT MARKET, INC., JOHN MCFADDEN, and JOHN MCFADDEN JR.

. (hereinafter referred to collectively as the "Defendants") (hereinafter, the Plaintiff and Defendants

 shall collectively be referred to as "Parties"), memorializes a settlement reached and bargained for

 during arms-length negotiations.

         WHEREAS, the parties mutually desire to put this protracted litigation to rest without

 incurring any further expense, and the Plaintiff desires to obtain the payments due to his without

 further delay, so the parties have entered into this settlement as a reasonable compromise.



                                             RECITALS

         WHEREAS, Plaintiff commenced a civil action against Defendants on July 6, 2018 in the

 United States District Court for the Eastern District of New York, styled Alexander Hartnell vs.

 Staubitz Meat Market, Inc., John Mcfadden, and John Mcfadden Jr.; EDNY Case No. l:18-cv-

 03896

         WHEREAS, Defendants answered the Complaint on October 9, 2018, and denied and

 continue to deny any and all liability and/or wrongdoing with respect to all of the Plaintiff's claims;

         WHEREAS, Plaintiff on his own behalf and Defendants now desire to settle fully and

 fmally all wage and hour and related claims that Plaintiff had, have, or may have had against the

 Defendants, including but not limited to those claims embodied in the aforementioned Complaint

 without further litigation and without any finding of fact or admission of liability.




                                                    1
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 2 of 14 PageID #: 75




        NOW, THEREFORE, for and in consideration of the mutual covenants contained herein,

 and other good and valuable consideration, the receipt and legal sufficiency of which are hereby

 acknowledged. the Parties agree as follows:



 I.     Non-Admission of Liability.

        This Agreement shall not in any way be construed as an admission by the Defendants of a

 violation of any of the Plaintiff's rights. During this litigation, Defendants in their corporate and

 individual capacities, denied violating any rights of Plaintiff based on federal, state or local law

 pertaining to employment or on any other bases, including but not limited to those relating to the

 potential liability for minimum wage compensation, overtime compensation and other violations

 of law alleged by Plaintiff. such as whether Plaintiff was fully paid for all of his hours. whether he

 received time and a half. whether he was entitled to spread of hours, whether all record keeping

 requirements were complied with. and whether there was bad faith and/or willfulness, with respect

 to which Defendants dispute all of Plaintiff's claims of liability. Accordingly, this Agreement is a

 reasonable compromise by the Parties of the disputed claims accompanied by several protections

 for the Plaintiff as set forth herein, and a discharge of rights limited to wage and hour and

 associated claims. but, as such, is not an admission by any Party as to the merits of such claims

 and this Agreement and its contents shall not be admissible in any proceeding as evidence of any

 fact or conclusion. except only that this Agreement may be introduced in a proceeding arising from

 any breach hereunder.




                                                   2
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 3 of 14 PageID #: 76




 2.     Settlement Payment and Dismissal

        In exchanges for the promises contained in this Agreement. the Defendants in accordance

 with this Agreement, shall pay to Plaintiff the total settlement amount of Nineteen Thousand Two

 Hundred Twenty Three Dollars and Fifty Four Cents ($19,223.54) (the "Settlement Amount") to

 be paid within ten (10) days of the Court approving this Agreement pursuant to Cheeks v. Freeport

 Pancake House, Inc., 769 F.3d. 199 (2d Cir. 2015), as follows:

                (a)    One check payable to "Alexander Hartnell" in the gross amount of Six

                       Thousand One Hundred Twenty Five Dollars and Eighty Four Cents

                       ($6,125.84). less all applicable tax withholdings and deductions,

                       representing payment for Plaintiff's claims for alleged economic damages

                       (including, but not limited to, unpaid wages);

                (b)    One check payable to "Alexander Hartnell" in the gross amount of Six

                       Thousand One Hundred Twenty Five Dollars and Eighty Five Cents

                        ($6,125.85), from which no tax withholdings or deductions shall be taken,

                       representing payment for Plaintiff's claims for alleged non-economic

                       damages including, but not limited to, liquidated damages; and

                (c)    One check payable to "William Cafaro, P.C." in the total amount of Six

                       Thousand Nine Hundred Seventy One Dollars and Eighty Five Cents

                        ($6,971.85), representing payment for Plaintiff's claims for attorneys' fees

                       and costs.

        The Settlement Amount may be sent in any manner, but must be received in the office of

 Plaintiff's counsel by the close of business on the due date to be timely, provided however, that if




                                                  3
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 4 of 14 PageID #: 77




 the due date falls on a weekend or federally recognized holiday, the time for payment shall be

 deemed extended until the close of business on the next following business day.


 3.     Default

        In the event that any of the Settlement Amount described herein in Paragraph 2, supra, are

 not received in the office of Plaintiff's counsel by the close of business on the due date, or any

 check given as payment hereunder is dishonored, Plaintiffs counsel shall notify Defendants'

 counsel, Alan Serrins, Esq. via electronic mail to alan@serrinslaw.com. In the event Defendants

 fail to cure said late payment or dishonor of any such check within five (5) calendar days from

 service of said notice. they shall be in default, rendering Defendants jointly and severally liable

 for the sum of Settlement Amount plus reasonable attorneys' fees and costs in pursuing default

 and collection.


 4.     Release.

        In return for the Settlement Amount that is the subject of this Agreement, the Plaintiff

 agrees to dismiss the Action, with prejudice, and release, waive. acquit and forever discharge

 Staubitz Meat Market. Inc., John Mcfadden, and John Mcfadden Jr. jointly and severally, their

 predecessors, successors, parents, subsidiaries. assigns, agents, directors, officers, shareholders,

 employees. and representatives ("Released Parties"), from any and all charges, complaints, claims,

 controversies, demands, rights, disputes. and causes of action, known or unknown, asserted or un-

 asserted, accrued or not accrued, arising before or existing when this Agreement is executed, which

 the Plaintiff may have or claim to have against any of the Released Parties regarding any matter in

 connection with his pay, his rate(s) of pay. overtime pay, minimum wage violations, spread of

 hours, recordkeeping violations, and/or any claims of retaliation for having brought or raised any



                                                  4
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 5 of 14 PageID #: 78




 of the foregoing claims, as well as any related attorney's fees and/or costs incurred in the

 prosecution of this litigation, whether claim was made for same or not in the Action.



 5.     No Admissions.

        While agreeing to compromise and settle their disputes, the Parties deny liability to one

 another. Nothing in this Agreement shall be construed or interpreted as an admission or

 acknowledgement of any allegation made by any other Party, or of any wrongdoing or liability by

 any Party hereto.



 6.     Modifications.

        This Agreement may not be changed orally but may be changed only by an agreement in

 writing signed by the Parties.



 7.     Satisfaction With Terms and Counsel: Non-Coercion.

        This Agreement is entered into by the Parties without duress or undue influence of any

 kind on the part of any person, firm. or entity, in the free will of the Parties, and in consideration

 of the obligation of the Parties as set forth herein, and in consideration of the receipt of

 consideration and protections afforded the Plaintiff in the event of Defendants' default. The Parties

 acknowledge that they have not entered into this Agreement in reliance upon any inducement.

 representations or promise not otherwise contained herein, and that this Agreement supersedes all

 prior agreements and understandings. both written and oral, between the Parties with respect to the

 subject matter hereof. The Parties have consulted with their attorneys of record in the Action

 regarding the terms of this Agreement and have resolved any questions they may have as to the



                                                   5
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 6 of 14 PageID #: 79




 meaning, effect or interpretation of this Agreement. The decision of the Parties to enter into this

 Agreement is a fully informed decision, and the Parties are aware of the legal and other

 ramifications of such decision. Given that all Parties having been represented by counsel and all

 counsel having read, discussed, and negotiated the provisions of this Agreement at arms' length,

 ambiguities in this Agreement, if any, shall not be resolved against either Party as the draftsman

 hereof.


 8.        Legal Fees.

           In the event it shall be necessary for any Party hereto to institute or defend a legal action

 to enforce any of the terms and conditions or provisions contained in this Agreement, or as the

 result of the breach hereof. the prevailing party in such action or proceeding shall be entitled to the

 costs and reasonable attorney's fees incurred in pursuing or defending enforcement.



 9.        Jurisdiction.

           The substantive laws of the State of New York shall govern the validity, construction,

 enforcement and interpretation of this Agreement, and venue for any dispute between the Parties

 shall be the United States District Court for the Eastern District of New York ("District Court").

 The dismissal with prejudice shall provide that the District Court shall retain jurisdiction over the

 Action for the purposes of enforcing the terms of this Agreement. If the District Court should

 refuse or decline to accept jurisdiction over the Agreement or the enforcement of same for any

 reason. the Parties agree that an action to enforce this Agreement may be filed in the Civil Court

 of the City of New York, County of New York or New York State Supreme Court, County of New

 York (depending on monetary value), and this provision shall be treated as a valid venue selection




                                                     6
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 7 of 14 PageID #: 80




 provision in any such state court in the event the District Court has declined or refused to accept

 jurisdiction for any reason.


 10.     Severability

         Any provision of the Agreement is held to be invalid, illegal, or unenforceable in any

 jurisdiction shall, as to that jurisdiction, be ineffective to the extent of such invalidity, illegality,

 or unenforceability, without affecting the validity, legality, and enforceability of the remaining

 provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not

 invalidate such provision in any other jurisdiction.

         If any provision is determined to be invalid, illegal, or unenforceable, the remaining

 provisions of this Agreement shall remain in full force, if the essential terms and conditions of this

 Agreement for each Party remain valid, binding, and enforceable.


 11.     Counterparts.

         This Agreement, and any of the documents incorporated by reference herein or given as

 part and parcel hereof, may be executed in a number of identical counterparts, and signature by

 photocopy, facsimile, pdf, or any other consistently reliable means of reproduction shall be treated

 with the same force and effect as a signed original as against the party to be charged.


 12.     No Waiver.

         Failure to insist on compliance with any term, covenant or condition contained in this

 Agreement shall not be deemed a waiver of such term, covenant or condition, nor shall any waiver

 or relinquishment of any right or power contained in this Agreement at any one or more times be

 deemed a waiver or relinquishment of any right or power at any other time or times.




                                                     7
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 8 of 14 PageID #: 81




 13.    Section Headings.

        Section headings are used herein for reference only and do not affect the meaning of any

 provision of this Agreement.


 14.    Signatures.

        Thls Agreement ls valid and binding if signed by the Parties authorized representatives.


 15.    Construction.

        The determination of the terms and conditions of this Agreement has been by mutual

 agreement of the Parties. Each Party participated jointly in the drafting of this Agreement, and

 therefore the terms and conditions of thls Agreement are not intended to be, and shall not be,

 construed against any Party by virtue of draftsmanship.



 16.    Knowing Agreement After Consultation With Counsel and Revocation

        ALL PARTIES HAVE CONSULTED WITH THEIR RESPECTIVE ATTORNEYS

 PRIOR TO SIGNING THIS AGREEMENT AND REPRESENT TO THE OPPOSING PARTIES

 THAT THEY HAVE DONE SO. HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO

 FULFILL THE PROMISES AND TO RECENE THE SUMS AND BENEFITS SET FORTH

 ABOVE, PLAINTIFF FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION

 AND CONSULTATION WITH COUNSEL. ENTERS INTO THIS AGREEMENT INTENDING

 TO WANE, SETTLE AND RELEASE THE CLAIMS CONTAINED IN THE RELEASE

 LANGUAGE IN THIS AGREEMENT. DEFENDANTS HAVE BEEN ADVISED BY THEIR

 COUNSEL AND UNDERSTAND AND AGREE THAT FAIL URE TO FULLY AND TIMELY .



                                                 8
:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 9 of 14 PageI
18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 10 of 14 Page
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 11 of 14 PageID #: 84




   SIGNED AND AGREED TO:
                                                      STAUBITZ MEAT MARKET, INC.


   Dated:   Dee ID {c9-t?I tY
                                                      Representative

   STATE OF    /IJ,w y'07.A_    )
          .        )ss.:
   COUNTYOFl1..R£J~


   On   W          /0         2018beforemepersonallycame/Dhl2 ~ , / / 2                        and
   acknowledged him/herself to be an officer and an Authorized Representative of STAUBITZ MEAT
   MARKET, INC and thats/he, as such, being authorized so to do, executed the foregoing instrument
   for the purposes therein contained, by signing his/her name on behalf of the corporation by
   him/herself as an officer and an Authorized Representative.




   SIGNED AND AGREED TO:




   STATE OF    /l..£w lf(),p/_ )
                                )ss.:
   COUNTY urflauA/~             )

   On · ~ - (0                    2018 before me personally came to me JOHN MCFADDEN
   known to me to be the individual described in, and who executed the foregoing Settlement
   Agreement and Release, and duly acknowledged to me that he executed the same.


                                                       ~ t2/&;d4tzy
                                                             Notary Public

                                                                      IRIS A RODRIGUEZ
                                                                Notary Public, State of i-;-_wYo"''
                                                                       No. 01 R06047475
                                                                 Qualified in ORANGE Count·,
                                                 10              Comm1ss1on Expires 8/28/:,_(3-'Y
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 12 of 14 PageID #: 85




   SIGNED AND AGREED TO:



                 /8-ko/~rt'
   Dated:--~~--,,~+-,      ~~-




   STATE OF /1.fft!   /jtr1!- lss.:
   COUNTY o'J{l.£.,v   l(t/J I<- )
   On Uc ( 8-IJ 0,       {!C , 2018 before me personally came to me JOHN MCFADDEN JR.
   known to me to be the individual described in, and who executed the foregoing Settlement
   Agreement and Release, and duly acknowledged to me that he executed the same.


               IRIS A. RODRIGUEZ
         Notary Public, State of !\-W York
                No. 01 R06047475
          Qualified in ORANGE County
          Commission Expires 8/28/20~




                                              11
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 13 of 14 PageID #: 86




                   EXHIBIT ''A''




                                       12
Case 1:18-cv-03896-ARR-VMS Document 20-1 Filed 01/21/19 Page 14 of 14 PageID #: 87




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------------   )(
   ALE)(ANDER HARTNELL.                                                    Case No. 18-cv-03896

                                       Plaintiff,
                     -vs.-
                                                                         VOLUNTARY DISMISSAL
                                                                         WITH PREJUDICE
   STAUBITZ MEAT MARKET, INC.,
   JOHN MCFADDEN, and JOHN MCFADDEN JR.

                                       Defendants.
   -----------------------------------------------------------------)(
            IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
   Parties, through their respective counsel, that the above action be and is hereby dismissed with
   prejudice, without costs to either party.
            The Court shall retain jurisdiction over the settlement for the purposes of the enforcement
   of the provisions thereof.


   Dated: New York, NY                                              Dated: New York, NY

   - - - - - - - · 2018


    LAW OFFICES OF WILLIAM CAFARO                                        SERRINS & ASSOCIATES LLC




    Amit Kumar, Esq.                                                     Alan Serrins, Esq.
    108 West 39th Street, Suite 602                                      223 Broadway, Suite 2340
    New York, New York 10018                                             New York, NY 10279
    (212) 583-7400                                                       (212) 384-0202
    Attorneys for Plaintiff                                              Attorneys for Defendants




                                            SO ORDERED this __ day
                                              of            , 2018




                                                            13
